COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THOMAS J. LENART,                                             No. 08-15-00117-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             74th District Court
                                                §
 WOODWAY COTTON CROSSING                                   of McLennan County, Texas
 HOMEOWNER’S ASSOCIATION, INC.,                 §
                                                                (TC # 2014-2019-3)
                       Appellee.                §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellant’s brief has not been filed, we dismiss the appeal for want

of prosecution.

       On May 28, 2015, the Clerk notified Appellant that his brief was past due and no motion

for extension of time had been filed. The letter advised Appellant that the Court intended to

dismiss the appeal for want of prosecution unless Appellant responded within ten days and

showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the brief nor a

motion for extension of time in which to file the brief has been filed. Accordingly, we dismiss

the appeal for want of prosecution.


July 8, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.